United States District Cou
Yiolation Notice

versa Tred pen a Adi S7ben Mere ric l; Cotter Bl

. a
ways) 9293773 Ff £0
TOL ARE CHARGED VATH ~4E FOLLOWING VIE ATION
Poe ard Wie of Pose Tate Sle plcrn et

Uiifaa 332 [ok cen 4 dda) ca)

Ni he 3/0 147

Pitas Gaaco ior Foedig Beh fer Shoe

riwing while, Literate rd ado
Re AC, of 5 ats Aone t- 43. goaadigh

CEFENCAM INFORRA OH

‘Lins SOT

Wiad San

eu 8:20-po-00001-TMD

Raa 1217]

 

 

 

 

 

 

Lala

 

   
       

 

 

 

= Piskatl 1S 2Fm,] RET: SAPS Ss 1 Hea
[Big vie deka. yous PB LD oP 20x 2 Pardes, af alums

ce Wf ' n!

c PEEORI idl bee kad scislarad skein “Eaten

tt VA yt Cena na wera

o 5 Fatenure Aree

o +300 Procasshin Fou

LL VV la A AT

i Ww E.uaSours.goe ee THs l “ollicral Goc

=

=. YOUR COLRT GATE

“I 2K ea. 5

      

we) aa a ate tr Fe |

Pa ade, sh

 

 

 

See cece a a Ee ce eB a, SS AA breed ets pi”
eT 0 Ee Te a eg dn ad pee led sind fd pee. cere Ue dl

[A a a

a

* Omend=r- 5 Om

 

foppne - Cr Opes

. STA EMENT O- PROBABLE CoUSe
Document 3 File @@A02/2@1 -RaQertar® frbut aca;

[tals Whaler . al
kage esr SAisaar [eo [hee

valde ase bitig My SUG Go &
Oleleg ot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TR argcdrg Shales aaacsd pare
le perscral Coser i's parscnal Ines sein
Inde mans SUS ee bs Padi my eke calipers posereehoe

ull fase ase

B95 Ji

A cec ara crdar Fanab oo? pequ™ tel lhe nfcomalior whkh | ave set lodk above atdor lhe
tha is win acd Irae and ses ie Whe: acs) al ey einer cd ge.

Nu

 

 

pele wn.

I ge cmd yy Mitre s Agemurr

no

—

RE-obatle Gaus cia seer adatae bop pe ee ures ul ea “al,
=

oF cAeledd HT

a Dete terre asvyl US Meglayas Dodie

TELAT = eS deed cK Pt en ep eh,
ee ee ee
